Second petition for rehearing denied June 9, 1936                        ON PETITION FOR REHEARING                              (58 P.2d 507)
The defendant Dewey L. Carpenter has filed a motion for a modification of the order denying the rehearing; the plaintiff has filed an answer thereto, and defendant has submitted a reply. The motion is in the nature of a petition for rehearing. We have given the matter careful consideration.
Defendant Dewey L. Carpenter asked for a modification of the order which reads as follows:
"* * * it is hereby declared that all of the shares of stock standing in the name of Dewey L. Carpenter in the Beaver Portland Cement Company and the Ross Island Sand  Gravel Company should be decreed to belong to May H. Carpenter, the plaintiff, * * *."
The defendant asks that only the shares of stock be decreed to the plaintiff that were paid for with her money. As heretofore indicated, the business in which plaintiff and defendant were interested as husband and wife, which continued for a long time, was somewhat complicated, as far as any separation of the amounts they invested was concerned. She and her father furnished the most of the funds, and the defendant transacted the business and received a salary, part of the business of which, particularly the Sheppard Point Packing Company, was quite successful and a regular salary was paid or credited to the defendant. Plaintiff and defendant had a joint bank account which the trial court was unable to segregate and determine what amount each deposited. The stock of the Sheppard Point Packing Company was disposed of by the trial court by an estimate, and, as heretofore stated, *Page 609 
it is impossible to figure out the matter exactly. We have endeavored, in connection with what was done by the trial court, to provide for the rendition of a decree which is equitable, as between the man and his wife.
To grant the request of defendant would practically open up the whole case, as no one matter can be determined singly. Perhaps, in the interest of accuracy, a slight addition in description of the shares of stock decreed to belong to plaintiff May H. Carpenter should be made. That part of the decree relating to the shares of stock in the Beaver Portland Cement Company and the Ross Island Sand  Gravel Company, will read as follows: It is hereby declared that all the shares of stock standing in the name of Dewey L. Carpenter in the Beaver Portland Cement Company and the Ross Island Sand  Gravel Company, excepting the interest therein pledged as collateral prior to the institution of the present suit, should be and is hereby declared and decreed to belong to May H. Carpenter, the plaintiff, and plaintiff is entitled to have said shares of stock transferred to her name on the books of said corporations and delivered to her.
The decree otherwise will be in conformity to the opinion heretofore rendered.
The motion and petition for rehearing will be denied.
CAMPBELL, C.J., and RAND and BAILEY, JJ., concur. *Page 610